Citation Nr: 1550891	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is associated with the claims file.

Since the most recent supplemental statement of the case, the Veteran's representative submitted additional evidence, without a waiver, which relates to the issue on appeal.  However, because the Board is granting service connection for the claim on appeal, the Veteran is not prejudiced by the Board's review of the new evidence.



FINDING OF FACT

The competent and credible evidence of record shows that the Veteran's residuals of a cerebrovascular accident are causally related to his service-connected diabetes mellitus, type II.



CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a cerebrovascular accident have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claim for entitlement to service connection for residuals of a cerebrovascular accident, the Board is not precluded from adjudicating that issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for residuals of a cerebrovascular accident.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that service connection for residuals of a cerebrovascular accident is warranted, and that his cerebrovascular accident was caused or aggravated by his service-connected diabetes mellitus, type II.  During his August 2015 hearing before the Board, the Veteran testified that he experienced left arm and leg drag and numbness, loss of three teeth, imbalance, and poor memory as a result of a stroke that happened between October 2008 and September 2009.  He noted that some treatment records stated that he reported a stroke in 2004, but that he believes that he was misunderstood, as he did not suffer a stroke in 2004.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran's service treatment records are silent as to any complaints of or treatment for a cerebrovascular accident during service. 

Private medical treatment records from E. Levy, M.D. from November 2008 to December 2010 show treatment for residuals of a cerebrovascular accident and diabetes mellitus, type II.  Dr. Levy first diagnosed diabetes mellitus, type II, in October 2008.  The Veteran presented to Dr. Levy in November 2008 with complaints of dizziness and confusion.  Dr. Levy ordered an MRI of the Veteran's brain as well as a neurological evaluation.

A November 2008 private treatment record from R. Dandillaya, M.D., a neurologist, reflects a diagnosis of left parietal infarct with etiological considerations of stroke with associated migraine and thrombotic stroke.  The record reflects the Veteran's reports of a six year history of dizziness, occurring on an episodic basis.  The Veteran also noted perception difficulty and difficulty on voluntary effort.  The Veteran indicated that he suffered a spell of unresponsiveness in 2004, which "he thinks was related to a stroke."  The neurologist also indicated that risk factors for stroke include diet, exercise, and smoking, as well as the Veteran's "borderline diabetes."  A November 2008 magnetic resonance imaging scan (MRI) of the brain revealed acute left posteroparietal white matter infarct adjacent to the left occipital horn and chronic white matter and brainstem ischemia.  A November 2008 exercise stress test showed no evidence for inducible ischemia at the heart and workload achieved.  A December 2008 follow-up record notes that the impression was still left parietal infarct.  The Veteran underwent a carotid duplex study in December 2008, which revealed mild calcified plaque involving the left carotid bulb with less than 30 percent stenosis and left proximal internal carotid artery with less than 20 percent stenosis.  A February 2009 record notes a diagnosis of left parietal infarction, and that the Veteran's neurological status was slightly improved.  The Veteran reported continued left-sided weakness, pressure-like feelings on the left side, lightheadedness, and poor memory.

VA treatment records from December 2008 to 2014 reflect diagnoses of and treatment for residuals of a stroke.  A December 2008 record notes that the Veteran "thinks he might have stroke [sic] in 2004."  The Veteran reported that he experienced weakness on the left side and that he was not able to hold things with his left hand.  He also reported losing memory.  In March 2010, he indicated that he knocked three of his teeth out when he suffered the stroke.

In February 2010, the Veteran underwent a QTC examination.  The Veteran reported a two-year history of diabetes as well as progressive loss of strength of the left arm and leg, and tingling and numbness in the left arm and leg.  He also noted dizziness.  After performing a physical examination, interviewing the Veteran, and reviewing the claims file, the examiner diagnosed diabetes mellitus, type II, with peripheral vascular disease status post cerebrovascular accident with left-sided weakness.  The examiner opined that the Veteran's peripheral vascular disease is a complication of his diabetes, particularly in relation to the onset of diabetes.

In July 2010, the Veteran's treating physician, Dr. Levy, submitted a letter in support of the Veteran's claim.  Dr. Levy opined that the Veteran's "stroke was secondary to vascular compromise stemming from type 2 diabetes mellitus, smoking and uncontrolled blood pressure."

After a thorough review of the evidence of record, the Board concludes that service connection for residuals of a cerebrovascular accident, to include as secondary to service-connected diabetes mellitus, type II, is warranted.  The medical evidence of record reflects a diagnosis of left parietal infarct in November 2008, with residuals of dizziness, left-sided weakness and numbness, loss of teeth, imbalance, and poor memory.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board acknowledges that a November 2008 private treatment record and December 2008 VA treatment record suggest that the Veteran reported a history of symptoms in 2004 which he believed may have been a stroke.  Nevertheless, the Veteran is not competent to render a diagnosis of a cerebrovascular accident, and there is no medical evidence of a cerebrovascular accident prior to November 2008.

Significantly, the only competent evidence of record relates the Veteran's November 2008 cerebrovascular accident and its residuals including to his service-connected diabetes mellitus, type II.  The only medical evidence of record addressing the etiology of the Veteran's cerebrovascular accident are the February 2010 QTC opinion and the July 2010 private opinion by Dr. Levy.  Both the February 2010 QTC examiner and Dr. Levy opined that the Veteran's cerebrovascular accident was secondary including to his service-connected diabetes mellitus, type II.  Accordingly, there is competent evidence providing a link between the Veteran's November 2008 cerebrovascular accident and its residuals, and his service-connected diabetes mellitus, type II.  

For the foregoing reasons, the criteria for entitlement to service connection for residuals of a cerebrovascular accident are met.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for residuals of a cerebrovascular accident is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


